DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-5, 7, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatekeyama JPH08214769 (machine translation) in view of Soul food of Seoul (https://www.google.com/books/edition/Soul_food_of_Seoul/GDd0BgAAQBAJ?hl=en&gbpv=1&dq=lotus+leaf+wrapped+potatoes&pg=PA75&printsec=frontcover) and Ong, Vegetables for Health and Healing (https://www.google.com/books/edition/Vegetables_for_Health_and_Healing/COXOOzdNZ10C?hl=en&gbpv=0).
Regarding claims 1, 4, and 8 Hatekeyama discloses a method for manufacturing a baked sweet potato capable of being stored at room temperature over a long period of time, comprising a step of washing and dehydrating a sweet potato, packaging the sweet potato in a laminated foil packaging sheet, and a thermal sterilization process at 123-130℃ for 15-40 minutes (Abstract).   
Hatekeyama does not expressly discloses wherein the sweet potato is wrapped with plant leaves before packaging.
The process of wrapping sweet potatoes is known in the art and disclosed in Soul food of Seoul. Nwijo “specialized in medicinal foods made with wild vegetables and natural seasonings” to include sweet potato wrapped in mulberry leaf (page 75). 
Ong teaches mulberry leaves are wrapped around foods to be cooked and wherein active ingredients in the leaves provide a host of biological benefits (page 111). 
At the time of filing, it would have been obvious to modify the teaching of Hatekeyama by wrapping the sweet potato in mulberry leaves before packaging. One of ordinary skill in the art would have been motivated to do so because Nwijo teaches it is a known product and Ong teaches the benefits of ingesting mulberry leaf. 
Regarding claim 2, claim 1 is applied as stated above. Hatekeyama teaches rinsing the sweet potatoes with a pressure washer (pg. 2, ¶2) but does not expressly disclose the presently claimed method. However, as it is widely known in the art to wash ground vegetable to remove dirt, etc., it would have been within the skill level of one of ordinary skill to substitute one 
Regarding claim 3, claim 1 is applied as stated above. Hatekeyama teaches drying sweet potatoes by an electric oven (pg. 2, ¶3) but does not expressly disclose the presently claimed method. However, as it is widely known in the art to dry vegetables after washing to remove excess water.  It would have been within the skill level of one of ordinary skill to substitute one drying method with any other well-known drying method available, to include infrared drying, for the predictable result of obtaining clean and dry sweet potatoes.  
Regarding claim 5, claim 1 is applied as stated above.  Hatekeyama teaches wherein the processing method for sweet potato further comprise baking the sweet potato of step (1) to prepare a baked sweet potato (pg. 2, ¶3).
Regarding claim 7, claim 1 is applied as stated above. Hatekeyama teaches wherein the sweet potatoes “can be stored for at least 10 months” (pg. 2, [0026] which would include the claimed 12-18 months. 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatekeyama JPH08214769 in view of Soul food of Seoul and Ong, Vegetables for Health and Healing and in further view of AiPing, Taiwan Traditional Kiln Cooking (Earth Oven) (http://www.curiousnut.com/taiwan-traditional-kiln-cooking-earth-oven/).
Regarding claim 6, claim 5 is applied as stated above. Hatekeyama teaches baking sweet potatoes at 250℃ for 30 minutes in an electric oven (pg. 2, ¶3). It is noted that the cooking 
The art of kiln cooking is widely known and has been practiced throughout the world for centuries. AiPing teaches constructing an “earth oven” with clay “(eventually turning it red)” and cooking foil wrapped sweet potatoes. AiPing states, “we wait for a couple of hours for the food (some may take up to a day depending on the type of food)” and further states, “The food: Well, they came out perfectly cooked with a tinge of woodsy smoke and charred taste.  And because the aromas and flavors were trapped, the flavor of the food was concentrated and deep.”
At the time of filing, it would have been obvious to modify the teaching of Hatekeyama by substituting the electric oven for clay kiln cooking for the know purpose of obtaining a more flavorful sweet potato. Moreover, it would have been within the skill level of one of ordinary skill in the art to optimize the cooking temperature and time based on taste/texture preference of the sweet potatoe. Therefore, absent a showing of criticality to the baking temperature and time, the claimed parameters are considered an obvious variant of the prior art. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LELA S. WILLIAMS whose telephone number is (571)270-1126. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lela S. Williams/            Examiner, Art Unit 1792                                                                                                                                                                                            
/ERIK KASHNIKOW/            Supervisory Patent Examiner, Art Unit 1792